DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I.	Claim(s) 1-8, 23-24 are drawn to a method of receiving messages by a program, displaying the message on a terminal and an associated condition that includes an exposure rule. Classified in H04L67/42. 

II.	Claim(s) 9-22 are drawn to a message application on a user terminal. In addition to an exposure rule, user-oriented optimal exposure time, displaying the message and current time. Classified in H04N5/232

III.	Claim(s) 25-26 are drawn to an integrated message management platform service by a business service subscriber in a customized manner. That includes a user terminal, visualization component, business service subscriber, memory, storage, senders and text messages. Classified in H04L12/587 

IV.	Claim(s) 27-28 are drawn to a chatbot for consultation using a contact information of a business subscriber. That consists of integrated message management . Classified in H04L12/1813. 

	The inventions are distinct, each from each other because of the following reasons: 
Invention Group I, II, III & IV are related as combination and sub combination. The sub-combinations are distinct if they not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case, sub-combination II has a user oriented optimal exposure time. Sub-combination III details a message management platform and business service and Sub-combination IV details a chat bot for consultation.  

Sub-combination I has a separate utility such a displaying messages that meet various conditions. 
a. These inventions are separately usable and have acquired a separate status in the art as shown by their different classification and their recognized divergent subject matter. 
b. The search required for one Group is not required for the other Groups (i.e., the search for Group I is not required for Group II and Group II is not required for I and so forth).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may 
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence of identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

	Applicant is requested to formally cancel the non-elected claims.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) any be the fee required under 37 CFR 1.17(i).

	Applicant is also advised that the response must be submitted to the Office within 60 calendar days. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457